Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 8, 15, the prior art of record, specifically (US 20180367274) teaches A method for transmitting a pilot signal, comprising: determining, by a network device, a first pilot pattern from a plurality of pilot patterns; determining, by the network device, a time-frequency resource for transmitting the pilot signal according to the first pilot pattern; (paragraph 73);
However, none of the prior art cited alone or in combination provides the motivation to teach; sending, by the network device, indication information for indicating the plurality of pilot patterns; sending, by the network device, pilot pattern configuration information indicated by first Downlink Control Information (DCI) for scheduling data transmitted on a time-domain resource same as the time-domain resource transmitting the pilot signal, the pilot pattern configuration information being configured for a terminal device to determine the first pilot pattern from the plurality of pilot patterns and the first pilot pattern being configured for the terminal device to determine the time-frequency resource for transmitting the pilot signal; and sending or receiving, by the network device, the pilot signal on the time- frequency resource. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Mohamed, Abdelrahim, et al. "Correlation-based adaptive pilot pattern in control/data separation architecture." 2015 IEEE International Conference on Communications (ICC). IEEE, 2015: provides: Most of the wireless systems such as the long term evolution (LTE) adopt a pilot symbol-aided channel estimation approach for data detection purposes. In this technique, some of the transmission resources are allocated to common pilot signals which constitute a significant overhead in current standards. This can be traced to the worst-case design approach adopted in these systems where the pilot spacing is chosen based on extreme condition assumptions. This suggests extending the set of the parameters that can be adaptively adjusted to include the pilot density. In this paper, we propose an adaptive pilot pattern scheme that depends on estimating the channel correlation. A new system architecture with a logical separation between control and data planes is considered and orthogonal frequency division multiplexing (OFDM) is chosen as the access technique. Simulation results show that the proposed scheme can provide a significant saving of the LTE pilot overhead with a marginal performance penalty.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641